DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to a communication filed on 03/01/2021, in which claims 1 – 22 are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A video encoding method, comprising: when a skip mode prediction is selected as a coding mode for an input pixel block of a frame to be coded by motion prediction: determining a portion of a reference frame to be used as a prediction reference for the input pixel block according to a motion vectorderived according to the skip mode prediction; determining an amount of the portion that extends beyond an edge of the reference frame; when the amount does not exceed a threshold, coding the input pixel block according to the skip mode prediction including predicting the input pixel block as an integral unit with the motion vector derived according to the skip mode prediction; and when the amount exceeds the threshold: partitioning the input pixel block into a plurality of smaller pixel blocks; and[[;]] coding the plurality of smaller pixel blocks with motion prediction including predicting the plurality of smaller pixel block with a corresponding motion vector for each of the smaller pixel blocks.

The Office Action previously rejected claims 1 - 21 under 35 U.S.C. § 103 as being unpatentable over Yu et al., U.S. Publication No. 2014/0056353 Al, (hereinafter "Yu"), in view of 

Examiner however agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above and the amendments to the claims.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487